Case 1:21-cv-00072-CFC-JLH Document 37 Filed 06/15/21 Page 1 of 4 PageID #: 434




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

 FEDEX SUPPLY CHAIN                )
 LOGISTICS AND ELECTRONICS,        )
 INC.,                             )
                                   )
                 Plaintiff,        ) C.A. No. 21-072-CFC
                                   )
            v.                     ) JURY TRIAL DEMANDED
                                   )
  VIKING TECHNOLOGIES, LLC,        )
                 Defendant.        )
 _________________________________ )

         DECLARATION OF KATHERINE VIDAL IN SUPPORT OF
         PLAINTIFF’S NOTICE REGARDING FEDEX’S PENDING
                 RULE 11 MOTION FOR SANCTIONS


       I, Katherine Vidal, declare as follows:

       1.     I am an attorney of law of the State of California and a partner at

 Winston & Strawn LLP, attorneys for Plaintiff FedEx Supply Chain Logistics and

 Electronics, Inc. (“FedEx”) in the above captioned manner. As such, I have personal

 knowledge of the facts set forth herein.

       2.     I submit this Declaration in support of Plaintiff’s Notice regarding

 FedEx’s Motion for Sanctions under Federal Rule of Civil Procedure 11, 35 U.S.C.

 § 285, and the Inherent Powers of the Court (ECF No. 18).

       3.     Based on my personal knowledge, including from having sent and

 received the relevant emails, the attached Exhibit 1 is a true and correct copy of an


                                              1
Case 1:21-cv-00072-CFC-JLH Document 37 Filed 06/15/21 Page 2 of 4 PageID #: 435




 email chain dated May 7, 2021, through June 8, 2021, between myself and Mr. Mark

 Raskin, counsel for Defendant Viking Technologies, LLC.

                                       ***


    I declare under penalty of perjury under the laws of the United States that the

 foregoing is true and correct.


 Executed this 14th day of June 2021 in Menlo Park, CA.



                                      /s/ Katherine Vidal
                                      Katherine Vidal




                                             2
Case 1:21-cv-00072-CFC-JLH Document 37 Filed 06/15/21 Page 3 of 4 PageID #: 436




                          CERTIFICATE OF SERVICE

       I, Adam W. Poff, hereby certify that on June 15, 2021, I caused to be

 electronically filed a true and correct copy of the foregoing document with the

 Clerk of the Court using CM/ECF, which will send notification that such filing is

 available for viewing and downloading to the following counsel of record:


                          Stephen B. Brauerman
                          Ronald P. Golden III
                          BAYARD P.A
                          600 N. King Street, Suite 400
                          Wilmington, DE 19801
                          (302) 655-5000
                          sbrauerman@bayardlaw.com
                          rgolden@bayardlaw.com

                          Attorneys for Defendant Viking Technologies, LLC

       I further certify that on June 15, 2021, I caused a copy of the foregoing

 document to be served by e-mail on the above listed counsel as well as the

 following counsel:


                          Mark Raskin
                          Robert A. Whitman
                          Michael DeVincenzo
                          Andrea Pacelli
                          Charles Wizenfeld
                          Eric Berger
                          John Petrsoric
                          Elizabeth Long
                          KING & WOOD MALLESONS LLP
                          500 5th Avenue, 50th Floor
                          New York, New York 10110
                          (212) 319-4755
Case 1:21-cv-00072-CFC-JLH Document 37 Filed 06/15/21 Page 4 of 4 PageID #: 437




                        mark.raskin@us.kwm.com
                        robert.whitman@us.kwm.com
                        michael.devincenzo@us.kwm.com
                        andrea.pacelli@us.kwm.com
                        charles.wizenfeld@us.kwm.com
                        eric.berger@us.kwm.com
                        john.petrsoric@us.kwm.com
                        elizabeth.long@us.kwm.com

                        Attorneys for Defendant Viking Technologies, LLC


                                         YOUNG CONAWAY STARGATT
                                         & TAYLOR, LLP

                                         /s/ Adam W. Poff
                                         Adam W. Poff (No. 3990)
                                         Samantha G. Wilson (No. 5816)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         (302) 571-6600
                                         apoff@ycst.com
                                         swilson@ycst.com

                                         Attorneys for Plaintiff FedEx Supply
 Dated: June 15, 2021                    Chain Logistics and Electronics, Inc.
